DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 26, 30, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, there is no teaching in the instant specification of how “substrate does not participate in reactions of the battery and remains unchanged during operations of the battery.”
Regarding claim 26, the instant specification discusses one metal layer or metal pastes and plastic over molding but not plastic over molding a plurality of metal layers.
Regarding claim 30, there is no teaching in the instant specification of “a passivation zone encircling the electrolyte; a depletion zone encircling the passivation zone; a first doped zone positioned at a first side of the depletion zone; and a second doped zone positioned at a second side of the depletion zone opposite the first side of the depletion zone” as recited in claim 30. 
Regarding claim 34, paragraph 8 of the instant specification discloses encapsulating the battery itself by simple compression molding with a plastic compound but not “a compression molding encapsulating the porous semiconductor substrate” as recited. Claim 35 depends on claim 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 2 recites “wherein the porous semiconductor substrate does not participate in reactions”; claim 3 recites “a three-phase boundary is formed along walls of the pores” and both claims 4 and 5 recite that the “substrate is doped.” These are considered process limitations and it is unclear in what circumstances and to what extent the structure of the apparatus would be modified as described. Applicant is required to recite what structural features are present (for example, that the substrate comprises a dopant) or what it is configured (structured) to do.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 28, 29, and 31-36 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gerald (US 8,227,105 B1).
Regarding claim 1, Gerald discloses an apparatus comprising: a porous semiconductor substrate 10 comprising a pore 3 comprising a first end 4 and a second end 5 opposite the first (see Figure 1A); an anode 1 disposed at the first end and a cathode 7 disposed at the second end (see Figure 1C); and an electrolyte disposed in the pore (column 7, lines 4-10); wherein the anode comprises lithium (column 5, lines 52-53); wherein the cathode comprises MnO2 (column 6, lines 4-6).
Regarding claims 2-5, the effects on the apparatus would depend on the details its operation. See USC 112 rejections above.
Regarding claim 6, Gerald discloses that one side of the membrane has a thickness of 30 to 50 microns (column 7, lines 38-42) and thus the entire membrane would be in the claimed range.
Regarding claim 7, Gerald discloses that the pore is a through hole (see Figure 1C).
Regarding claim 28, Gerald discloses an apparatus comprising: a porous semiconductor substrate 10 comprising a pore 3 comprising a first end 4 and a second end 5 opposite the first (see Figure 1A); an anode 1 disposed at the first end and a cathode 7 disposed at the second end (see Figure 1C); an electrolyte disposed in the pore (column 7, lines 4-10); and an aggregation of lithium ions in the electrolyte of the pore (column 5, lines 14-26).
Regarding claim 29, Gerald discloses that the pore is cylindrical (see Figures 1C).
Regarding claim 31, Gerald discloses that the electrolyte can be solution (column 14, lines 10-11).
Regarding claim 32, Gerald discloses that the electrolyte can be a solid (column 14, lines 29-32).
Regarding claim 33, Gerald discloses that the substrates have a transparent layer (column 12, lines 49-54).
Regarding claim 34, Gerald discloses a compression molding encapsulating the substrate (column 14, lines 2-7).
Regarding claim 35, Gerald discloses that the substrates have a transparent layer (column 12, lines 49-54).
Regarding claim 36, Gerald discloses that one side of the membrane has a thickness of 30 to 50 microns (column 7, lines 38-42) and thus the entire membrane would be in the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725